Case 3:15-cv-00675-JBA Document 1434-2 Filed 01/31/20 Page 1 of 2

K Axon Hospitals

Multi Speciality Hospital

 

 

Name: Mr.IFTIKAR A AHMED
Address:

 

Age: po Sex: MALE

Date :09/09/19 Arrival Time:6 PM

 

Source of History:patient

Triage: P1 P2 P3

 

Allergies(if any):NKDA

Phone no {a

 

MLC no: --------

 

 

DOA: 09/09/2019

 

DOD:10/09/2019

 

 

CONSULTANT — Dr.Amarnath reddy (MD po

PRESENTING COMPLAINTS:

 

 

VITALS:

BPR ne
Temp F

 

PULSE,/min RESP /min
sPO2: % on room air GReS a mg/dl

 

 

 

 

 

CLINICAL FINDINGS

GENERAL/EXAM

 

 

 

 

 

PER ABD

 

 

 

 

 
SK Axo 3:15-cv- n Hc -JBA pitals 1434-2 Filed 01/31/20 Page 2 of 2

 

eke Speciality pital

 

 

 

 

 

 

WORKING DIAGNOSIS:

 

 

ADMITTED IN ROOMS FOR ONE DAY OBSERVATION nese

TREATMENT GIVEN IN HOSPITAL :
DRUG DOSE ROUTE FREQUENCY

PO Q12 HRLY
Q12HRLY
Q8" HRLY
Q 24 Hrly
Q6HRLY
Q12 HRLY

 

DISCHARGE ADVICE:

   
  
  
  
  
  

TAB 8AM — 8PM FOR 5 DAYS AFTER FOOD

CAP 8.30AM — 8.30PM FOR 5 DAYS AFTER FOOD
TAB Q EVERY 6" HRLY AFTER FOOD

NE TAB @ 7 AM FOR 5 DAYS BEFORE BREAKFAST
.5ml Q EVERY 8 TH HRLY FOR 5 DAYS AFTER FOOD

B @ 9PM AFTER FOOD FOR 5 DAYS

 

 
